Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of the date of acceptance set forth
below, is entered into by and between SG BLOCKS, INC., a Delaware corporation,
with headquarters located at 195 Montague Street, 14th Floor, Brooklyn, New York
11201 (the “Company”), and the undersigned (the “Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Regulation 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(a)(2) of the 1933 Act; and

 

WHEREAS, the Buyer wishes to purchase, upon the terms and subject to the
conditions of this Agreement) the Company’s 9% secured promissory note due 2023
in the principal amount of $______.00, in the form attached as Exhibit A hereto
(the “Note”);

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a. Purchase. The Buyer hereby agrees to purchase the Note from the Company. The
purchase price for the Note shall be _________ Dollars ($_______) and shall be
payable in United States Dollars.

 

b. Form of Payment; Escrow Arrangements. The Buyer shall pay the purchase price
for the Note by wiring immediately available good funds in United States Dollars
to the Company at {insert wire instructions}.

 

2. BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.

 

The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a. The Buyer is purchasing the Note for its own account for investment only and
not with a view towards the public sale or distribution thereof and not with a
view to or for sale in connection with any distribution thereof;

 

b. The Buyer is (i) an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), and (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and (iv) able to afford the entire loss of its investment in the
Note;

 

 

 

 

c. All subsequent offers and sales of the Note by the Buyer shall be made
pursuant to registration under the 1933 Act or pursuant to an exemption from
registration;

 

d. The Buyer understands that the Note is being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Note;

 

e. The Buyer and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Note which have been requested by the
Buyer. The Buyer and its advisors, if any, have been afforded the opportunity to
ask questions of the Company and have received complete and satisfactory answers
to any such inquiries. Without limiting the generality of the foregoing, the
Buyer has also had the opportunity to obtain and to review the Company’s Current
Reports on Form 8-K, Quarterly Reports on Form 10-Q for the fiscal quarters
ended March 31, 2019, June 30, 2019 and September 30, 2019 and Annual Report on
Form 10-K for the fiscal year ended December 31, 2018 (the “SEC Documents”).

 

f. The Buyer understands that its investment in the Note involves a high degree
of risk;

 

g. The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Note;

 

h. This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Buyer and is a valid and binding agreement of the Buyer
enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.

 

3. COMPANY REPRESENTATIONS, ETC.

 

The Company represents and warrants to the Buyer that:

 

a. Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

b. Authorization. This Agreement, the Pledge and Security Agreement executed by
the Company in favor of Buyer of even date herewith (he “Pledge Agreement”) and
the transactions contemplated hereby and thereby have been duly and validly
authorized by the Company, this Agreement and the Pledge Agreement have been
duly executed and delivered by the Company and this Agreement, the Note and the
Pledge Agreement, when executed and delivered by the Company, will be, a valid
and binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.

 

2

 

 

c. Non-contravention. The execution and delivery of this Agreement and the
Pledge Agreement by the Company, the issuance of the Note, and the consummation
by the Company of the other transactions contemplated by this Agreement do not
and will not conflict with or result in a breach by the Company of any of the
terms or provisions of, or constitute a default under (i) the articles of
incorporation or by-laws of the Company, (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound, (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or (iv) to its knowledge, order of any court, United States
federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company or any of its properties or assets,
except such conflict, breach or default which would not have a material adverse
effect on the transactions contemplated herein. The Company is not in violation
of any material laws, governmental orders, rules, regulations or ordinances to
which its property, real, personal, mixed, tangible or intangible, or its
businesses related to such properties, are subject.

 

d. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the issuance and sale of
the Note to the Buyer as contemplated by this Agreement or entry into the Pledge
Agreement by the Company, except such authorizations, approvals and consents
that have been obtained.

 

e. SEC Documents, Financial Statements. The Company has filed on a timely basis
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d). The Company
has not provided to the Buyer any information which, according to applicable
law, rule or regulation, should have been disclosed publicly by the Company but
which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.

 

As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 

3

 

 

4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a. Transfer Restrictions. The Buyer acknowledges that (1) the Note has not been
registered under the provisions of the 1933 Act and may not be transferred
unless (A) subsequently registered thereunder, as provided for herein, or (B)
the Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Note to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration.

 

b. Restrictive Legend. The Buyer acknowledges and agrees that the Note shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer thereof):

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Note to the Buyer under any United States laws
and regulations, or by any domestic securities exchange or trading market, and
to provide a copy thereof to the Buyer promptly after such filing.

 

5. GOVERNING LAW: MISCELLANEOUS. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware. A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto. This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

6. NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days advance written notice to
each of the other parties hereto.

 

COMPANY:SG BLOCKS, INC.

195 Montague Street, 14th Floor

Brooklyn, New York 11201

Facsimile: (646) 240-4235

 

with a copy to:

Gracin & Marlow, LLP

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Hank Gracin, Esq.

Facsimile: (212) 208-4657

 

BUYER:At the address set forth on the signature page of this Agreement.

 

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

4

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer or one of
its officers thereunto duly authorized as of the date set forth below.

 

    Address:   Printed Name of Buyer                       By:                
Fax No.   (Signature of Authorized Person)                   Jurisdiction  
Printed Name and Title   of incorporation   or organization                    
  Taxpayer identification number       or social security number,       as
applicable      

 

 

 

 

 

This Agreement has been accepted as of the date set forth below.

 

SG BLOCKS, INC.         By:                                        Paul M.
Galvin, Chairman and CEO         Dated:____________________, 2020  

 

 

5

 

